    Case: 1:18-cv-01723 Document #: 36 Filed: 10/17/18 Page 1 of 2 PageID #:304




                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

ALISA LEVIN,                               )
                                           )
                             Plaintiff,    )
                                           )
       v.                                  )       Case No. 18-cv-01723
                                           )
PAUL ABRAMSON,                             )
                                           )
                             Defendant.    )

                               MOTION TO WITHDRAW

       JOEL F. HANDLER moves this Court, pursuant Rule 83.17 of the Local Rules of

the U.S. District Court for the Northern District of Illinois, to withdraw as local counsel for

the Defendant PAUL ABRAMSON. In support of this motion, HANDLER states:

       1.     Joel F. Handler was requested by the Defendant to appear before this Court

on October 17, 2018 for the purpose of picking up the Court’s rulings on the pending

motions before this Court.

       2.     Mr. Handler was advised that the Defendant was speaking to attorneys in

California and thought that the Defendant was going to retain an attorney in California

and that he would then serve as local counsel for that attorney.

       3.     When Mr. Handler appeared before this Court on October 17, 2018, this

Court held the Defendant in contempt of court for failing to appear and set this matter for

an evidentiary hearing on October 18, 2018.

       4.     Mr. Handler relayed to the Defendant this Court’s ruling and sent him the

minute order entered by this Court.
                                               1
    Case: 1:18-cv-01723 Document #: 36 Filed: 10/17/18 Page 2 of 2 PageID #:305




      5.     The Defendant told Mr. Handler that despite this Court’s order, he could

not appear in Court on October 18, 2018 and requested that Mr. Handler submit an

affidavit to this Court. A true and correct copy of the Defendant’s affidavit is attached

hereto as Exhibit A.

      6.     Since it appears that there will be no attorney from California appearing for

the Defendant and since the Defendant has not formally retained Mr. Handler to represent

him in this matter, Mr. Handler requests this Court’s indulgence in allowing him to

withdraw his appearance as local counsel instanter.

      WHEREFORE, the movant JOEL F. HANDLER requests that this Court grant his

motion and allow him to withdraw his appearance as local counsel for the Defendant in

this matter. The movant requests that this Court award him such other relief as this Court

may deem appropriate.

                                                       Respectfully submitted,


                                                       /s/ Joel F. Handler
                                                       JOEL F. HANDLER (#1115812)
                                                       One E. Wacker Drive, Suite 510
                                                       Chicago, Illinois 60601
                                                       (312) 832-0008




                                            2
